       Case 1:19-cv-00693-LTS-JLC Document 18 Filed 10/07/19 Page 1 of 2
                                        U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, 3rd Floor
                                                      New York, New York 10007

                                                     October 7, 2019


BY ECF

The Honorable James L. Cott
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     The New York Times Company, et al. v. Department of Education
               No. 19-cv-693 (LTS) (JLC)

Dear Judge Cott:

       This Office represents the United States Department of Education (“DOE” or
“Defendant”) in connection with the above-referenced action brought pursuant to the Freedom of
Information Act. I write on behalf of both parties to provide the Court with a status update
regarding document production as required by the Court’s order (the “Scheduling Order”) dated
April 25, 2019. See Dkt. No. 15.

       As of Defendant’s most recent production on September 19, 2019, Defendant has
produced 2,872 pages of documents. These productions have been made in accordance with the
procedure outlined in the Scheduling Order.

        As to the next production, the parties have agreed that Plaintiffs will identify by October
11, 2019, which attachments, if any, they want from Defendant’s September 19, 2019,
production. Pursuant to the Scheduling Order, thirty days after such identification, Defendant
will produce 1,000 pages of documents, comprised of the requested attachments as well as
additional emails to the extent these documents are not subject to withholding. The parties will
follow this same procedure for subsequent productions.

       The parties thank the Court for its attention to this matter.
       Case 1:19-cv-00693-LTS-JLC Document 18 Filed 10/07/19 Page 2 of 2
 Page 2 of 2


                                                 Respectfully,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney for the
                                                 Southern District of New York

                                          By: _/s/ Alexander J. Hogan_______
                                              ALEXANDER J. HOGAN
                                              Assistant United States Attorney
                                              86 Chambers Street, Third Floor
                                              New York, New York 10007
                                              Tel.: (212) 637-2799
                                              E-mail: alexander.hogan@usdoj.gov

Cc (via email): David McCraw
                New York Times
                Vice President & Deputy General Counsel
                620 Eighth Avenue
                New York, NY 10018
                mccraw@nytimes.com




                                             2
